[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ONPLAINTIFF'S MOTION FOR RECONSIDERATION
The plaintiff moves the court to reconsider its recent decision in this case granting, in part, the defendants' motion to strike. The order of the court was that Count I of the plaintiff's revised complaint did not state a cause of action because it did not fully meet the tests for one of the exceptions to the doctrine of qualified immunity for municipal employees.
In filing this motion for reconsideration, the plaintiff has brought to the court's attention the recent decision of the Connecticut Supreme Court in Burns v. Board of Education, 228 Conn. 640
(1994), which was published in early March after the parties had briefed and submitted this matter.1 The court granted the plaintiff's Motion for Reconsideration in open court; and the parties proceeded to orally argue the issue of whether any holding or analysis in Burns applies to change the result of the decision on the Motion to Strike in this case.
In reconsidering the matter in light of Burns v. Board ofEducation, supra, the court is unpersuaded that its previous analysis was flawed. The decision and order on the Defendants' Motion to Strike is reaffirmed.
PATTY JENKINS PITTMAN, JUDGE CT Page 5454